FILED
                                                                                  June 3, 2021
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK

                           SUPREME COURT OF APPEALS                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




In re T.M., T.C.-1, T.C.-2, and W.C. III

No. 20-0829 (Kanawha County 19-JA-71, 19-JA-72, 19-JA-73, and 19-JA-524)


                               MEMORANDUM DECISION

        Petitioner Mother C.M., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s September 29, 2020, order terminating her parental rights to T.M., T.C.-1,
T.C.-2, and W.C. III. 1 The West Virginia Department of Health and Human Resources (“DHHR”),
by counsel Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian
ad litem, J. Rudy Martin, filed a response on behalf of the children also in support of the circuit
court’s order and a supplemental appendix. On appeal, petitioner argues that the circuit court erred
in terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        The DHHR filed a child abuse and neglect petition against petitioner and the father of T.M.,
T.C.-1, and T.C.-2 in January of 2019, alleging that the children, then between the ages of four
and five, were found outside, alone and unkempt at 4:00 am. Petitioner was living with the father
and the children at the time. Specifically, the DHHR alleged that it had difficulty contacting
petitioner because the children could not articulate their parents’ names or recall where they lived.
According to the petition, the father had been arrested several months earlier and charged with
being a prohibited person in possession of firearms and possession of a controlled substance after
law enforcement recovered two firearms and methamphetamine in his vehicle during a traffic stop.
The DHHR further alleged that petitioner and the children were in the vehicle when law
enforcement located the firearms and methamphetamine. According to the petition, petitioner and
the father lacked stable housing and failed to provide the children with necessary food, clothing,

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children share the same initials,
we will refer to them as T.C.-1 and T.C.-2, respectively, throughout the memorandum decision.


                                                  1
supervision, housing, or financial support. The DHHR alleged that petitioner’s failure to provide
for the children placed them at risk of harm. Finally, the DHHR alleged that the parents were not
sufficiently motivated and organized to provide for the children’s needs on an ongoing basis which
constituted neglect. Petitioner waived her right to a contested preliminary hearing but did move
the circuit court for services. The circuit court granted petitioner’s motion and ordered the DHHR
to provide petitioner with education and life skills classes, a psychological evaluation, bus passes
for public transportation, housing assistance, random drug screenings, and supervised visitation
with the children upon the successful completion of three clean drug screens.

         In March of 2019, the circuit court held an adjudicatory hearing wherein petitioner failed
to appear but was represented by counsel. At the hearing, a law enforcement officer testified that
the home from which the children were removed was unsafe, and described an unstable porch and
boards laying around outside the residence. The officer described the inside of the home as
extremely cluttered and filthy. The officer also testified that the children were dirty and improperly
dressed for the January weather. Next, a Child Protective Services (“CPS”) worker also testified
that the home was in poor condition, and described a washer and dryer covered in cat feces and at
least fifteen to twenty cats roaming outside the residence. The DHHR also presented photographs,
which the CPS worker confirmed she took of the home demonstrating strewn trash and extreme
clutter. The CPS worker also testified that law enforcement officers found the children walking
alone at 4:00 a.m. The CPS worker further testified that the children were starving and their clothes
were filthy. The CPS worker also said that she had not heard from either parent since the petition
was filed despite the fact that the DHHR offered them services. Specifically, the DHHR summary
indicated that petitioner had received a drug screening packet but had not participated in random
screenings or other services. The CPS worker testified that the parents were now homeless. Finally,
the CPS worker testified that one of the children was taken to the hospital for a swollen stomach
that was likely distended from hunger. Following the presentation of evidence, the circuit court
found that the children were not cared for and the home in which they resided with petitioner and
her husband was in deplorable condition. As a result, the circuit court adjudicated petitioner as an
abusing and neglecting parent. After the hearing, petitioner’s counsel moved to continue the
scheduled dispositional hearing so petitioner could enroll in a drug treatment program. The circuit
court granted that motion.

         The circuit court held a status hearing in April of 2019 wherein the DHHR informed the
court that petitioner had recently obtained her drug screening packet, after initially neglecting to
do so. The DHHR informed the circuit court that petitioner participated in a multidisciplinary team
(“MDT”) meeting earlier that month where they discussed petitioner’s lack of participation in drug
screens, and warned her that it could seek termination of her parental rights if she did not
participate in drug screens and services. By the time of the hearing, petitioner had participated in
only one drug screen, which was positive for benzodiazepines. The next month, a service provider
testified they could not contact or locate petitioner to provide her with services.

        The circuit court held a hearing in July of 2019 wherein the DHHR reported that petitioner
finally met with a service provider and began services. However, the DHHR informed the circuit
court that petitioner failed to attend an MDT meeting the prior month where the DHHR discussed
termination of petitioner’s parental rights due to her lack of participation in the proceedings.
Petitioner moved to continue the hearing on the ground that she had recently completed a two-

                                                  2
week drug detoxification program and was awaiting an opening to participate in a sober living
facility. The circuit court granted petitioner’s motion and granted her a post-adjudicatory
improvement period. However, the DHHR warned petitioner that if she left the sober living
facility, it would move the circuit court to terminate her parental rights.

        In August of 2019, the DHHR filed an amended abuse and neglect petition against
petitioner alleging that she had given birth to another child, W.C. III, and had received limited
prenatal care. According to the amended petition, the child tested positive for controlled substances
and suffered from neonatal abstinence syndrome. Petitioner waived a preliminary hearing on the
amended petition and the circuit court continued her improvement period.

        The circuit court held an adjudicatory hearing on the amended abuse and neglect petition
in September of 2019 wherein the DHHR informed the circuit court that petitioner only had two
prenatal visits with an obstetrician before the birth of W.C III., and that she tested positive for
THC, methamphetamine, and morphine at the time of the birth. The DHHR further presented
evidence that although petitioner tested negative for any drugs while admitted to the hospital for
W.C. III’s birth, W.C. III’s cord blood tested positive for amphetamine, methamphetamine,
buprenorphine, benzodiazepines, and THC. Petitioner stipulated to the allegations and informed
the circuit court she was still enrolled in the sober living facility. The circuit court continued her
improvement period.

       In December of 2019, the circuit court held another review hearing wherein petitioner
informed the court that she remained in the sober living facility and had recently obtained
employment. However, the DHHR informed the circuit court that there were concerns about
whether petitioner would maintain the position, as she had acquired and quit several prior jobs.
The DHHR also informed the court that petitioner reportedly quit her college program.

         The circuit court held a review hearing in May of 2020 regarding petitioner’s improvement
period wherein it was informed that petitioner had been discharged from the sober living facility
after a positive drug screen in April of 2020. Petitioner informed the circuit court that she enrolled
in a second program the same day she was discharged from the sober living facility. A DHHR
worker informed the circuit court that petitioner had not returned multiple calls over a two-week
period and that petitioner’s recent behavior indicated she was unable to maintain sobriety. The
circuit court terminated petitioner’s improvement period based on her discharge from the first
sober living facility. Additionally, the DHHR moved to terminate petitioner’s parental rights based
on its prior warning that if petitioner was discharged from the sober living facility, it would make
such a motion.

         The final dispositional hearing was held in July of 2020. Petitioner asked the circuit court
for a post-dispositional improvement period while the DHHR moved for the termination of her
parental rights. A CPS case manager testified that the children had been in the DHHR’s custody
for fifteen of the last twenty-two months. The case manager also testified that petitioner failed to
make any substantial improvements during her improvement period and was discharged from the
sober living facility due to her continued drug usage. Specifically, the case manager testified that
petitioner was snorting caffeine pills, taking prescription medications without a valid prescription,
and using methamphetamine. Upon cross-examination, the case manager did acknowledge that

                                                  3
petitioner had been participating in visits with the children while she was in the sober living facility
and that those visits had gone well. The case manager also acknowledged that petitioner appeared
to have enrolled in a new facility upon her discharge and reported working two jobs, but that
petitioner failed to provide any documentation in support of these assertions. Petitioner testified
that she was currently enrolled in a second sober living home after being discharged from the first
sober living facility. Petitioner also testified that the first sober living facility forged her positive
drug screen because she would not disclose other residents’ drug usage. Finally, petitioner claimed
that she passed all of her drug screens at both the first and second sober living facilities.

        The circuit court concluded that petitioner failed to understand and acknowledge her issues.
The circuit court further found that petitioner tested positive for controlled substances on several
occasions and maintained an adversarial relationship with members of the treatment team. The
circuit court terminated petitioner’s parental rights upon finding that there was no reasonable
likelihood that petitioner could substantially correct the conditions of abuse or neglect in the
foreseeable future and that termination of her parental rights was in the best interest of the children.
Petitioner appeals the September 29, 2020, dispositional order. 2

        The Court has previously established the following standard of review in cases such as this:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether such
        child is abused or neglected. These findings shall not be set aside by a reviewing
        court unless clearly erroneous. A finding is clearly erroneous when, although there
        is evidence to support the finding, the reviewing court on the entire evidence is left
        with the definite and firm conviction that a mistake has been committed. However,
        a reviewing court may not overturn a finding simply because it would have decided
        the case differently, and it must affirm a finding if the circuit court’s account of the
        evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
        Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
rather than granting her a less-restrictive alternative. Petitioner argues that she acknowledged her
issues at various points in the proceedings, was granted a post-adjudicatory improvement period,
and made substantial improvements. According to petitioner, she substantially complied with all
services, including drug treatment for several months, with only one positive drug screen.
Additionally, petitioner notes that she immediately enrolled in another treatment facility after
being discharged from the first drug treatment program. As such, petitioner argues that the circuit
court erred in terminating her parental rights. We disagree.


        2
         The father’s parental rights were terminated below. The permanency plan for the children
is adoption in their current foster home.


                                                   4
        This Court has held that

                [a]t the conclusion of the improvement period, the court shall review the
        performance of the parents in attempting to attain the goals of the improvement
        period and shall, in the court’s discretion, determine whether the conditions of the
        improvement period have been satisfied and whether sufficient improvement has
        been made in the context of all the circumstances of the case to justify the return of
        the child.

Syl. Pt. 6, In re Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991). Further,

        [i]n making the final disposition in a child abuse and neglect proceeding, the level
        of a parent’s compliance with the terms and conditions of an improvement period
        is just one factor to be considered. The controlling standard that governs any
        dispositional decision remains the best interests of the child.

Syl. Pt. 4, In re B.H., 233 W. Va. 57, 754 S.E.2d 743 (2014); see also In re Frances J.A.S., 213
W. Va. 636, 646, 584 S.E.2d 492, 502 (2003) (“The question at the dispositional phase of a child
abuse and neglect proceeding is not simply whether the parent has successfully completed his or
her assigned tasks during the improvement period. Rather, the pivotal question is what disposition
is consistent with the best interests of the child.”). Lastly, we note that West Virginia Code § 49-
4-604(c)(6) provides that circuit courts are to terminate parental rights upon finding that there is
“no reasonable likelihood that the conditions of neglect or abuse can be substantially corrected in
the near future” and that termination is necessary for the child’s welfare. West Virginia Code §
49-4-604(d) provides that a circuit court may find that there is no reasonable likelihood that the
conditions of abuse and neglect can be substantially corrected when the abusing parent has
“demonstrated an inadequate capacity to solve the problems of abuse or neglect on their own or
with help.”

         In this case, we find that the circuit court did not err in that petitioner failed to successfully
complete her improvement period. Although petitioner made some initial progress by participating
in adult life skills and parenting classes, having successful visits with the children, and
participating for several months in a drug treatment program, she continued to test positive for
controlled substances, deny her drug abuse despite positive drug screens, and gave birth to a drug-
exposed child during the proceedings. Additionally, petitioner was discharged from the same drug
treatment program she claims to have successfully participated in for several months. While
petitioner asserts that she was unfairly discharged from the treatment program due to one positive
screen, the CPS case manager testified at the dispositional hearing that petitioner snorted caffeine
pills, took prescription medications without a valid prescription, and used methamphetamine while
enrolled in the drug treatment program.

        Further, contrary to her assertions, petitioner’s improvement period and parental rights
were not terminated as a result of a single failed drug screen at her sober living facility. Rather,
the circuit court considered petitioner’s multitude of failures to avail herself of services and
opportunities to remedy the conditions of abuse and neglect. In March of 2019, petitioner failed to

                                                    5
pick up her drug screening packet, delaying her participation in drug screenings. Indeed, by April
of 2019, petitioner had only participated in one drug screen, which was positive for
benzodiazepines. Petitioner also failed to maintain contact with service providers and did not begin
to participate in other services until July of 2019, six months after the abuse and neglect petition
was filed. Further, petitioner gave birth to W.C. III in September of 2019, exposing him to
amphetamine, methamphetamine, buprenorphine, benzodiazepines, and THC while she was
pregnant with him. Petitioner also had difficulty maintaining stable employment. While petitioner
argues she had two jobs at the time of the dispositional hearing and had provided consistently
negative drug screens since May of 2020, she failed to consistently participate in drug screens
throughout the proceedings, testing positive for several controlled substances on some screens
while missing others altogether. Finally, petitioner failed to cooperate with service providers and
the DHHR throughout the proceedings, missing MDT meetings and failing to maintain consistent
contact with the DHHR. Accordingly, we find no error in the circuit court’s termination of
petitioner’s parental rights given her failure to remedy the conditions of abuse and neglect.

        In sum, while petitioner made some changes in order to comply with the requirements of
her improvement period, she did not modify her behavior or make sufficient improvement to
justify the return of the children to the home. “We have recognized that it is possible for an
individual to show compliance with specific aspects of the case plan while failing to improve . . .
[the] overall attitude and approach to parenting.” In re B.H., 233 W. Va. at 65, 754 S.E.2d at 751
(additional quotations and citations omitted). Such is the case here. While petitioner completed
some aspects of her improvement period and complied for some time with her drug treatment
program, “courts are not required to exhaust every speculative possibility of parental improvement
before terminating parental rights where it appears that the welfare of the child will be seriously
threatened.” Syl. Pt. 1, in part, In re R.J.M., 164 W. Va. 496, 266 S.E.2d 114 (1980). Despite
petitioner’s participation in an improvement period and her completion of certain requirements,
we find that sufficient evidence existed to support the circuit court’s finding that there was no
reasonable likelihood that petitioner could correct the conditions of abuse and neglect in the near
future and that termination was in the children’s best interests. Accordingly, for the reasons set
forth above, we find no error in the circuit court’s termination of petitioner’s parental rights to the
children.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 29, 2020, order is hereby affirmed.
                                                                                    Affirmed.

ISSUED: June 3, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton



                                                  6